Citation Nr: 1339135	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  11-27 667	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, schizophrenia, bipolar disorder, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980, and from January 1981 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran claim.

In November 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of these proceedings has been associated with the Veteran's claims file.

This matter was denied in an unappealed July 2006 rating decision.  As such, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  The issue has therefore been styled as set forth above.  

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

The reopened issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2006 decision, the RO denied entitlement to service connection for a mental health condition to include major depression, schizophrenia, bipolar disorder, and PTSD.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence received since the July 2006 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The July 2006 RO decision which denied service connection for a mental health condition to include major depression, schizophrenia, bipolar disorder and PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received subsequent to the July 2006 RO decision is new and material and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the Board has decided to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, no further notice or assistance is required to aid the Veteran in substantiating that aspect of his appeal.  

II.  New and material evidence

In a July 2006 decision, the RO denied entitlement to service connection for entitlement to service connection for a mental health condition to include major depression, schizophrenia, bipolar disorder, and PTSD.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120. 

The basis for the RO's denial in July 2006 was that the Veteran's service treatment records were silent for diagnoses of psychiatric disorders and post-service evidence did not indicate that psychiatric disorders diagnosed after service were related to the Veteran military service. 

The Veteran testified that he began to experience depression when he was deployed to Saudi Arabia, and had sought psychiatric treatment shortly after service.  This evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for an acquired psychiatric disability is reopened, and to this extent, the appeal is granted.


REMAND

The Veteran testified that he was released from service after 18 years due in part of substance abuse problems related to psychiatric symptoms.  Service personnel records related to this release and disciplinary records related thereto do not appear to be associated with the Veteran claims file.  

In addition, service treatment records from the Veteran first period of active service have not been associated with the Veteran claims file, and the service treatment records that are contained in the file from the second period of active service may not be complete.  Finally, the Veteran testified that he had received inpatient treatment for approximately 60 days for substance abuse and depression at Jefferson Barracks hospital in late 1995 and early 1996.  He indicated that he had been treated at VA Medical Centers in Shreveport, Louisiana, and St. Louis Missouri, these records have not been obtained.

VA has an obligation to obtain these records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran received a VA examination in October 2010 and was found not to meet the criteria for PTSD.  He was however, diagnosed as having bipolar disorder, but no nexus opinion was offered with respect to that condition.  A new examination is required.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's treatment for psychiatric disabilities at the VA Medical Centers in St. Louis, Missouri and Shreveport, Louisiana and Jefferson Barracks in 1995 and 1996.   

2.  Obtain service treatment records for the Veteran first period of active service from June 1977 to June 1980, and all service treatment records from the Veteran second period of active military service, as well as complete service personnel records for the Veteran entire service.  These should include the Veteran's mental health jacket.  

3.  Obtain service personnel records, including records pertaining to disciplinary actions and discharge from military service due to substance abuse problems.  

4.  Efforts to obtain these records should continue until they are obtained, unless it is reasonably certain that the records do not exist or that further efforts would be futile.

The Veteran should be informed of any records that cannot be obtained, of the efforts made to obtain the records, and of any further actions that will be taken with regard to the claim.

5.  Schedule the Veteran for a VA examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnoses must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a)  The examiner should determine whether the Veteran has met the criteria for a diagnosis of PTSD at any time since his reopened claim in approximately May 2010.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should also determine whether PTSD is related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric disability diagnosed since approximately May 2010, the examiner should render an opinion as to the following:

Did such disorder have its onset during active duty, within one year of active duty, or was such condition otherwise caused or aggravated by a disease or injury in active service?  

The examiner should provide reasons for these opinions.  In offering opinions, the examiner must consider the Veteran's statements regarding the onset of symptoms and in-service events.  If the examiner cannot provide a nexus opinion without resorting to speculation, the examiner must explain why this is so.

6.  If any benefit sough on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


